Citation Nr: 0508914	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-00 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for heart 
disease.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active from May to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.

The issue of entitlement to service connection for heart 
disease is addressed in the REMAND portion of the decision 
below.


FINDINGS OF FACT

1.  An unappealed rating decision dated in August 1995, the 
RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for heart disease.

2.  Evidence received since the RO's August 1995 rating 
decision is so significant that it must be considered to 
fairly decide the veteran's claim of entitlement to service 
connection for heart disease.


CONCLUSIONS OF LAW

1.  The RO's August 1995 decision which denied the veteran's 
request to reopen a claim of entitlement to service 
connection for heart disease is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2004).

2.  Evidence received since the August 1995 rating decision 
is new and material and the veteran's claim of entitlement to 
service connection for heart disease has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in July 2001, it is determined that he is not 
prejudiced by such failure.  

In May 2004 the veteran was provided notice concerning his 
claim.  In this letter, the appellant was notified of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claims.  The veteran was informed that he had 
60 days to submit information.  The veteran was told of what 
information/evidence that had already been received.  He was 
informed if there were more records to complete the enclosed 
VA Form 21-4142s, and VA would assist in obtaining the 
records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the veteran's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The veteran was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The veteran was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
He was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the letter was sent, additional private medical 
records, many duplicates, were added to the record.  A 
supplemental statement of the case was issued in October 
2004.

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letter.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

New and material

A review of the record discloses that the RO has denied the 
claim of entitlement to service connection for heart disease 
on several occasions, the last time in August 1995.  Relevant 
evidence on file at that time consisted of a school health 
record covering the period from 1965 to 1966; medical records 
from a private health care provider, reflecting the veteran's 
treatment from January 1970 through December 1992; the 
veteran's service medical records; records from Good 
Samaritan Hospital, reflecting treatment in February 1986; 
records from Lima Memorial Hospital, reflecting treatment 
from February 1986 through June 1988; records from St. Rita's 
Medical Center, reflecting treatment from April 1991 through 
April 1993; records from Ohio State University Hospital, 
reflecting treatment from May through June 1991; records from 
the VA Medical Center (MC) in Dayton, Ohio, reflecting 
treatment from January through October 1993; records from the 
Social Security Administration; a report from S.D.M., M.D., 
dated in July 1993; and the report of a November 1994 VA 
general medical examination.

The evidence of record, which was on file in August 1995, 
shows that the veteran had heart disease prior to service and 
that due to such disability; he had been rejected for service 
prior to his entry in May 1970.  It also shows that in 
November 1970, after approximately seven months of active 
duty, he was medically discharged, due to rheumatic heart 
disease with mitral valve insufficiency.  Although the 
veteran was treated for complaints of chest pain during 
service, there was no competent evidence that that he had had 
a heart attack or that his pre-existing heart disease had 
undergone an increase in the underlying pathology. Indeed, 
during his Medical Board examination in October 1970, an 
electrocardiogram was within normal limits. In fact, there 
were no further recorded complaints of chest pain until June 
1983.  Moreover, there was no competent evidence, dated after 
his discharge from service, showing any nexus between his 
heart disease and service.  Accordingly, service connection 
was denied.  The veteran was notified of that decision, as 
well as his appellate rights; however, a notice of 
disagreement was not received with which to initiate the 
appellate process. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2004).  Accordingly, that decision became final 
based on the law and regulations then in effect.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.1103 (2004).  The veteran 
now requests that his claim of entitlement to service 
connection for heart disease be reopened.

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (It is noted that 38 C.F.R. § 
3.156(a) was amended in August 2001.  However, that amendment 
is applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a) (2004), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Relevant evidence added to the claims folder, since the RO's 
August 1995 decision consists of a duplicate school health 
record from 1965 - 1966; duplicates of selected service 
medical records; records from the files of J.W.S., M.D., 
reflecting treatment from February through June 1986; records 
from the files of Lima Memorial Hospital, reflecting 
treatment from February 1986 through January 2001; records 
from the files of St. Rita's Medical Center, reflecting 
treatment from April 1991 through February 2001; records from 
the files of A.M.S., M.D., primarily Medicare Summary 
Notices, reflecting treatment from April 1991 through January 
2001; records from the files of W.T.W., M.D., reflecting 
treatment from April 1991 through October 2002; records from 
the Dayton VAMC, reflecting treatment from August 1998 
through December 2000.

A statement from the veteran's aunt, dated in March 2001 
indicated that the veteran was born with a rheumatic heart, 
which left him with weakened valves in his heart.  She 
indicated that since the veteran was 13 years old he was not 
allowed to take physical education and he was taking 
Nitroglycerin by the time he was 16.  She noted that he was 
refused from the draft 4 times and was taken on the 5th time 
even though his doctor wrote a statement indicating that the 
veteran was unable to perform his duties.  She stated that 
the veteran collapsed while in basic training and it was 
ruled a slight heart attack.  A statement from W.T.W., M.D., 
dated in April 2002 indicated that the veteran received 4 
draft notices and failed the first three because of his heart 
condition.  It was noted that the veteran was drafted the 
fourth time with no respect to the physician's letter sent 
with him stating he was not fit for service.  The physician 
indicated that the veteran was discharged six months after 
being drafted due to heart problems while in service.  It was 
noted that upon arriving home, the veteran was seen in the 
office in January of 1971 and upon examination it was decided 
at that time to put him on heart medication for bradycardia, 
an aspirin per day, and medication for anxiety control.  The 
physician indicated that the veteran had been on this 
medication since and increased dosing throughout the years.  
A dependency pacemaker was implanted in March of 1986.

At his videoconference held in April 2002 the veteran 
testified that he had a rheumatic heart and had a bad mitral 
valve so that he could not over exert himself.  He indicated 
that he went down to the induction center four times with 
letters from his doctor and on the forth time they threw away 
the letter.  The veteran testified that he was taking 
nitroglycerin prior to entering service and while in service.  
He indicated that while at Fort Sill, Oklahoma he collapsed 
in the field and he was rushed to the hospital.  He stated he 
was told he had a slight heart attack so he was placed on the 
Medical Board.  After discharge from service, in 
approximately January 1971, he saw his private doctor and the 
veteran indicated he was placed on regular heart medication 
as well as nitroglycerin.  

The evidence received since the August 1995 rating decision 
may be considered merely cumulative of evidence previously of 
record in that they simply show that the veteran suffered 
from a pre-existing heart condition, a fact known at the time 
of the prior final decision.  However, certain records, to 
include testimony from an April 2002 video conference 
hearing, a statement from the veteran's aunt dated in March 
2001, and the April 2002 statement from W.T.W., M.D., in 
which the doctor indicated that the veteran was seen in 1971 
after separation from service and placed on heart medication, 
are so significant that they must be considered to fairly 
decide the veteran's claim.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), it is concluded that 
new and material evidence has been submitted to reopen the 
claim of service connection for heart disease.




ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
heart disease.  The appeal is granted to this extent only.


REMAND

?	A remand is necessary in this case so that a VA 
examination can be scheduled.

The veteran contends that his heart disease was aggravated 
while in service.  The veteran has not had a VA examination 
to determine the whether his disability was aggravated by 
service.  Therefore, further development of the medical 
record is necessary with regard to this issue.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA examination.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  Describe the current 
manifestations of the veteran's heart 
disease.

          B.  Based on the findings on 
your examination and a review of the 
entire record, state a medical opinion as 
to whether there was increase in the 
veteran's heart disease during service.

          C.  If there was an increase in 
the veteran's heart disease during 
service, state a medical opinion as to 
whether the increase in disability was 
beyond the natural progress of the 
disease.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


